Citation Nr: 9916978	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for nasal dyspnea with 
sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for metatarsalgia of 
the feet with calluses, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1982 to November 
1992.

The issues currently on appeal arose before the Board of 
Veterans' Appeals (Board) from a November 1995 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office located in Atlanta, Georgia.


REMAND

Initially, the Board finds that the veteran's claims for 
entitlement to increased ratings are well grounded pursuant 
to 38 U.S.C.A. § 5107 (West 1991) in that his claims are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a statutory obligation to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107 (West 1991).  This includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  See 38 C.F.R. § 3.326 (1998); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Concerning the issue of entitlement to an increased rating 
for nasal dyspnea with sinusitis, the diagnostic codes and 
provisions relating to the respiratory system were revised, 
effective October 7, 1996.  It is noted that the veteran's 
service-connected respiratory disability has been rated under 
the new rating criteria.  Under the new rating criteria, as 
shown in 38 C.F.R. § 4.97, Diagnostic Code 6514, the rating 
to be assigned for a sinusitis disorder is ascertained, in 
part, by the number of incapacitating non-incapacitating 
episodes of sinusitis experienced per year.  An 
incapacitating episode is defined as one requiring bed rest 
and treatment by a physician.  Id.  

A review of the report of the most recent VA fee-basis 
examination report, dated in December 1998, indicates that 
the examiner noted that the veteran has incapacitating 
episodes, which occur "about" twice a year.  .  However, no 
reference was made regarding non-incapacitating episodes, if 
any.  For purposes of accurately rating the veteran's 
respiratory disability, the number of both incapacitating and 
non-incapacitating episodes per year is necessary.  

As to the issue of entitlement to an increased rating for 
metatarsalgia of the feet with calluses, the veteran during 
the December 1998 examination, complained of pain, weakness, 
stiffness, swelling, and redness of the metatarsal area of 
both feet.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that when a veteran alleges 
functional loss due to pain, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet.App. 202 (1995).  The 
Court emphasized that "[i]t is essential that the [rating] 
examination . . . adequately portray the . . . functional 
loss" (emphasis added by the Court). 

In view of these facts, and in consideration of the veteran's 
current complaints associated with his service-connected 
disabilities, the Board finds that further examination of the 
veteran would be of assistance in this case.  See Littke, 
supra.

It is also noted that the veteran's representative, as shown 
as part of a May 1999 Written Brief Presentation to the 
Board, appears to raise the issue of entitlement to service 
connection for pes planus.  The Board finds that this issue 
is intertwined with the issue of entitlement to an increased 
rating for metatarsalgia of the feet with calluses, and that 
this issue must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Regarding the "inextricably intertwined" nature of the 
veteran's diagnosed pes planus (see VA examination report, 
dated in October 1995), the Board points out that the Court 
has held that when aggravation of a veteran's non-service-
connected condition is proximately due to, or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In light of the VA's duty to assist the veteran in the proper 
development of his claim, this case is REMANDED for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms, 
in order to obtain copies of all VA and 
private medical records pertaining to 
recent treatment for his service-
connected respiratory and feet 
disabilities.  After securing any 
necessary release(s), the RO should 
obtain records of any treatment 
identified by the veteran not already of 
record.  The RO should also notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claims.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  Thereafter, A VA examination should 
be conducted by an appropriate specialist 
in order to determine the severity of the 
veteran's nasal dyspnea with sinusitis.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review in conjunction with 
the examination and this fact should be 
acknowledged in the examination report.  
All necessary tests should be conducted.  
The examiner should indicate the 
frequency and severity of any sinus pain, 
headaches, tenderness, discharge, or 
crusting.  The examiner should also be 
requested to comment on the number of 
incapacitating (defined as one that 
requires bed rest and treatment by a 
physician) and non-incapacitating 
episodes of sinusitis experienced by the 
veteran over the course of the previous 
year.  

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of all 
disabilities involving the feet, to 
include pes planus and the service 
connected metatarsalgia with calluses. 
The examining specialist must be provided 
with the veteran's claims folder and a 
copy of this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  All testing 
and any specialized examinations deemed 
necessary should be performed.  The 
examination report should specifically 
include an assessment of any associated 
limitation in range of motion, to include 
what degrees constitute normal motion and 
should measure the limitation of motion 
imposed by pain, weakness, excess 
fatigability, use or incoordination on 
the affected areas as set forth in Deluca 
v. Brown 8 Vet.App. 202 (1995).  

In addition, any joints involved should 
be tested for pain on both active and 
passive motion, in weight bearing and 
non-weight bearing.  The examiner should 
provide data which portrays the degree of 
functional loss on extended use or due to 
flare-ups.  The examiner should 
specifically establish whether the 
veteran has pes planus.  If pes planus is 
diagnosed, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the service-
connected metatarsalgia with calluses of 
the feet caused or aggravates the pes 
planus.  Allen v. Brown, 7 Vet.App. 439 
(1995).  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  Thereafter, the RO should adjudicate 
the issue of service connection for pes 
planus on a direct and secondary basis, 
to include consideration of Allen, supra.  
If the benefit sought is not granted, the 
veteran and his representative should be 
notified of that action and of his 
appellate rights.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues currently on appeal, to include 
consideration of the provisions set out 
in 38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).  See also DeLuca, supra.  
The RO should also consider whether 
separate disability ratings are warranted 
for each foot and for the deviated nasal 
septum under diagnostic code 6502.

If any benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and afforded a reasonable period of time within 
which to respond.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


